544 Pa. 199 (1996)
675 A.2d 1211
CHESTER UPLAND SCHOOL DISTRICT
v.
Mildred McLAUGHLIN, Chester Upland Education Association and Pennsylvania Labor Relations Board.
Appeal of CHESTER UPLAND SCHOOL DISTRICT.
CHESTER UPLAND SCHOOL DISTRICT, Appellant,
v.
PENNSYLVANIA LABOR RELATIONS BOARD and Chester Upland Education Association.
Supreme Court of Pennsylvania.
Argued April 29, 1996.
Decided May 17, 1996.
*200 Leo A. Hackett, David C. Corujo, Media, for C. Upland School Dist.
Michael I. Levin, Willow Grove, for Pa. School Boards.
Leonard V. Tenaglia, Media, for C. Upland Educ. Assoc. & M.M.
James L. Crawford, Timothy Tietze, Harrisburg, for Labor Board.
Before FLAHERTY, ZAPPALA, CAPPY, CASTILLE and NIGRO, JJ.

ORDER
PER CURIAM:
Based on its opinion, the Order of the Commonwealth Court is affirmed.
NIX, C.J., and NEWMAN, JJ., did not participate in the consideration or decision of this case.